 
AMENDMENT AGREEMENT
 
This Amendment Agreement (the “Agreement”), dated as of November 20, 2017, is
entered into by and between Cantabio Pharmaceuticals Inc., a Delaware
corporation (the “Company”), and YA II PN, Ltd. (the “Note Holder”) and is the
basis for the amendment of three convertible notes (as discussed below) the
Company issued to the Note Holder.
 
BACKGROUND
 
(A) 
Pursuant a Securities Purchase Agreement, dated January 25, 2017 and as amended
and restated on May 3, 2017 (the “SPA”), the Company agreed to issue and sell to
YA II PN, Ltd. (the “Buyer”), and the Buyer agreed to purchase from the Company,
certain convertible debentures for an aggregate subscription amount of $600,000,
on the terms and conditions set forth therein.
 
(B) 
On January 25, 2017, the Buyer subscribed and paid for a Convertible Debenture
(the “First Convertible Debenture”) in the principal Amount of $300,000, of
which all $300,000 of principal (plus accrued and unpaid interest thereon)
remains outstanding.
 
(C) 
On March 2, 2017, the Buyer subscribed and paid for a Convertible Debenture (the
“Second Convertible Debenture”) in the principal Amount of $150,000, of which
all $150,000 of principal (plus accrued and unpaid interest thereon) remains
outstanding.
 
(D) 
On May 3, 2017, the Buyer subscribed and paid for a Convertible Debenture (the
“Third Convertible Debenture” and collectively with the First Convertible
Debenture, the Second Convertible Debenture, and any subsequent debentures
issued in exchange of any of the foregoing, the “Convertible Debentures”) in the
principal Amount of $150,000, of which the Buyer has converted $100,000 of
principal and $3,174.65 of accrued interest on the Third Debenture into shares
of common stock and $50,000 of principal (plus accrued and unpaid interest
thereon) remains outstanding.
 
(E) 
The Convertibles Debentures each have a maturity date of January 25, 2018, and
the Company and the Note Holder wish to extend such maturity dates to November
20, 2018.
 
(F) 
The Convertibles Debentures each have a Floor Price of $0.05, and the Company
and the Note Holder wish to reduce the Floor Price to $0.01.
 
AGREED TERMS
 
1.            
Definitions and interpretation
 
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Convertible Debentures.
 
2.            
Extension of Maturity Date
 
The Company and the Note Holder agree to extend the Maturity Date of each
Convertible Debenture for an additional twelve months so that the Maturity Date
of each Convertible Debenture is now November 20, 2018.
 
3.            
Reduction to Floor Price
 
The Company and the Note Holder agree that the definition of the Floor Price in
Section 16(j) of each of the Convertible Debentures shall be deleted in its
entirety and replaced with the new definition set froth below:
 
Section 16(j)                                 
“Floor Price” means $0.01 per share.
 
4.            
Representations and warranties
 
Each party to this Agreement represents and warrants to the other as of the date
of this Agreement that:
 
(a)            
it has the requisite corporate power and authority to enter into this Agreement
and to consummate the transactions contemplated by this Agreement;
 
(b)            
it has taken all necessary corporate actions to authorize the execution,
delivery and performance of this Agreement and no further action is required by
it, its Board of Directors or managers or its stockholders or members in
connection therewith; and
 
(c)            
the obligations assumed by it in this Agreement are legal, valid, and
enforceable obligations binding on it in accordance with its terms.
 
5.            
Counterparts and delivery
 
This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to each
other party, it being understood that the parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
 
6.            
Governing law
 
This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of New York, without regard to the
principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under the Securities Purchase Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

 
IN WITNESS WHEREOF, the Company and the Holder have caused this Extension
Agreement to be signed by their duly authorized officers.
 
 
 
 
 
CANTABIO PHARMACEUTICALS INC.
 
 
 
By:           
 
Name:
 
Title:                      
 
 
 
 
 
 
 
 
YA II PN, LTD.
 
 
By:            Yorkville Advisors Global, LP
 
 
Its:            Investment Manager
 
 
 
 
       By: Yorkville Advisors Global II, LLC
 
 
       Its: General Partner
 
 
 
 
       By:                       __________________________
 
 
       Name:
 
 
       Title:
 

 
 
 
